Citation Nr: 9905099	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  91-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for a right hip, knee 
and leg disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
diskectomy and fusion of the cervical spine at C5-6.  

3.  Entitlement to an evaluation in excess of 20 percent for 
spondylosis of the lumbar spine.  

4.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome of the right hand.  

5.  Entitlement to an increased (compensable) rating for 
carpal tunnel syndrome of the left hand.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1964, from March 1968 to July 1969, and from 
February 1971 to June 1989.  

The claims file contains a report of a rating decision dated 
in July 1970 wherein the RO granted entitlement to service 
connection for osteoarthritis of the dorsal spine with 
assignment of 10 percent evaluation.

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1989, the RO 
in pertinent part, granted service connection for spondylosis 
of the lumbar spine (20%), for diskectomy and fusion of C5-C6 
(20%), for left shoulder acromioplasty (10%), and for right 
post-operative carpal tunnel syndrome (0%).  At the same 
time, the RO also denied in pertinent part, entitlement to 
service connection for hypertension.  In April 1990, the RO 
denied entitlement to service connection for a right hip, 
right knee and right leg disability and for left carpal 
tunnel syndrome.  The veteran submitted a notice of 
disagreement for all the issues.  He also submitted a 
substantive appeal for all these issues with the exception of 
the issue of an increased rating for left shoulder 
acromioplasty.  The issue of entitlement to an increased 
rating for left shoulder acromioplasty has not been perfected 
by the filing of a substantive appeal and is thus not 
currently before the Board.  


In February 1991, the RO granted service connection for left 
carpal tunnel syndrome and evaluated the disability as non-
compensably disabling.  The RO also granted an increased 
(compensable) rating of 10 percent for right carpal tunnel 
syndrome.  The veteran perfected an appeal of the non-
compensably disabling evaluation for his left carpal tunnel 
syndrome.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the rating 
assigned.

In November 1998, the RO granted service connection for 
hypertension and assigned a 10 percent disability evaluation.  
The veteran has not expressed disagreement with the schedular 
evaluation assigned and the issue is no longer on appeal.  

The issue of entitlement to service connection for a right 
hip, knee and leg disorder and the issues of entitlement to 
increased ratings for spondylosis of the lumbar spine, 
diskectomy and fusion of C5-C6, and left and right carpal 
tunnel syndrome were originally before the Board in August 
1992 at which time they were remanded in order to obtain VA 
examination of the veteran.  

The Board notes that in December 1989, the RO noted that the 
veteran had been on active duty from February 1971 to June 
1989, and reflected service-connection for arthritis of the 
dorsal spine, but only assigned a noncompensable rating.  The 
veteran was informed of the denial the same month.  In 
January 1990, the veteran submitted a notice of disagreement 
on the issue.  The RO has not issued a statement of the case 
in response to the veteran's notice of disagreement.  This 
issue is addressed in the remand portion of the decision.  

The issues of entitlement to an increased rating for 
diskectomy and fusion of the cervical spine at C5-6, 
entitlement to an increased rating for spondylosis of the 
lumbar spine, entitlement to an increased rating for carpal 
tunnel syndrome of the right hand, and entitlement to an 
increased (compensable) rating for carpal tunnel syndrome of 
the left hand are addressed in the remand portion of this 
decision.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
hip, knee and leg disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip, knee and leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that in June 
1968, the veteran sought treatment for an injury to his right 
hip which was the result of playing hard ball.  The injury 
was described as a contusion of the right hip.  

A treatment record dated in January 1969 included the 
notation that the veteran had injured his right knee in a 
motor vehicle accident the same month.  The impression was 
bruise.  A second record dated later the same month included 
the notation that the veteran had a tendon strain in his 
right knee.  


A VA examination was conducted in May 1970.  There were no 
complaints of or diagnosis of any right hip, knee or leg 
disorders.  

An X-ray of the right knee taken in June 1972 was interpreted 
as negative.  

In July 1978, the veteran sought treatment for back pain 
which radiated down into his right leg.  The impression was 
mild sciatica.  

In June 1982, the veteran complained of pain in his right 
knee which extended into his back.  The pain began in the 
right knee in May 1982.  It progressed into the right thigh 
and hip.  The assessment was right knee arthralgia possibly 
secondary to low grade tendonitis or arthritis.  

A second treatment record dated in June 1982 included the 
diagnosis of atypical right knee pain of questionable 
etiology.  

A July 1982 X-ray study of the right knee was interpreted as 
revealing no significant abnormalities.  

An October 1982 X-ray study of the right knee revealed very 
minimal retro-patellar spurring.  The veteran was put on 
physical profile, in pertinent part, for his right knee the 
same month.  

In December 1985, the veteran complained of pain which began 
in his right hip and down his thigh to his knee and leg.  The 
impression was probable musculoskeletal pain.  

In June 1988, the veteran complained of pain in his back and 
right leg.  He reported that pain radiated down into his 
thigh and knee.  The assessment was probable right S1 
radiculopathy.  




Electromyography (EMG) studies of selected muscles in the 
right lower extremity were conducted in January 1988.  The 
impression was normal EMG with no evidence of radiculopathy.  
Conduction study was also normal without evidence of 
neuropathy.  

A report of a Medical Evaluation Board examination conducted 
in December 1988 is of record.  Physical examination revealed 
that the veteran had a full range of motion for the hip, knee 
and ankle.  The right knee demonstrated mild crepitance with 
compression of the patella and laxity was noted bilaterally.  
McMurray's, pivot shift, varus valgus, anterior drawer and 
Lachman's tests were all negative.  A separate document from 
the Medical Board Proceedings dated in March 1989 showed that 
the veteran was diagnosed, in pertinent part, with moderate 
right patello-femoral pain syndrome which had an approximate 
date of origin of 1969.  The disorder did not exist prior to 
service and was noted to have been aggravated by service.  

The report of the service exit examination conducted in 
January 1989 has been associated with the claims file.  The 
pertinent diagnosis was right patello-femoral pain syndrome.  

The report of a September 1989 VA examination has been 
associated with the claims file.  The veteran complained, in 
pertinent part, of lower back pain with right leg 
radiculopathy to the knee.  Physical examination noted that 
straight leg raising produced pain down the knee to the 
right.  X-rays of the right knee were unremarkable without 
evidence of dislocation or fracture.  X-rays of the right hip 
revealed no remarkable change and no evidence of dislocation 
or fracture.  The pertinent diagnosis was degenerative joint 
disease of the lower back with right leg radiculopathy.  




A VA neurology examination was conducted in October 1990.  
The veteran complained of back pain which radiated into the 
right buttock and lateral aspect of the right thigh.  The 
pertinent impression was history of low back pain with right 
leg radiating pain.  There was a suggestion of diminished 
right ankle reflex in comparison to the left as well as 
subjective sensory abnormality which did not perfectly 
conform to L5 distribution but was suggestive of such 
distribution.  It was noted that the evidence in addition to 
the subjective symptomatology suggested the presence of right 
L5 radiculopathy.  EMG and nerve conduction studies resulted 
in a conclusion of electrodiagnostic evidence suggestive, but 
not diagnostic of acute right lumbar radiculopathy.  

A VA orthopedic examination was also conducted in October 
1990.  The veteran complained of pain radiating down his 
right buttock and into the right thigh area.  The veteran 
denied any feelings of numbness but did have complaints of 
right leg weakness.  Physical examination of the right hip 
revealed no point tenderness.  Sensory examination of the 
lower extremity was intact except for minimal sensation along 
the lateral aspect of the right foot.  X-rays of the right 
hip were negative.  The pertinent impression was moderately 
symptomatic lumbar spondylosis.  The examiner did not find 
any evidence of a herniated disc but the veteran did have 
decreased sensation in the L5 distribution and had possible 
acute radiculopathy noted on EMG.  The examiner opined that 
the right hip pain was secondary to the lumbar radiculopathy.  

Private treatment records have been associated with the 
claims file.  On a letter dated in June 1994, it was noted 
that the veteran complained of low back pain which radiated 
down into the right leg over the anterior thigh to the knee 
and sometimes the foot.  The pertinent diagnosis was back 
pain.  It was the examiner's opinion that the veteran's 
symptoms of radicular pain in the right lower extremity were 
most consistent with a L4 radiculopathy on the right.  The 
radiculopathy may have been due to encroachment at the 
foramina or to a lateral recess syndrome.  

In September 1994, the veteran sought treatment for low back 
pain with radiation into the right hip and leg.  The 
impression was right L5 and possibly an S1 radiculopathy on 
the basis of disc degeneration at L4 and L5-S1 and herniation 
at L4-5 level.  The veteran also had disc degeneration at L5-
S1.  

In October 1994, the veteran was evaluated for low back pain 
and right leg pain.  He complained of pain which radiated 
from his right hip down into his posterior thigh into the 
lateral aspect of the thigh and into the dorsum of the feet.  
The veteran rated the leg pain as 7+/10.  Physical 
examination revealed full strength in the lower limbs.  
Reflexes were slightly diminished at the ankles but normal at 
the knees.  The opinion from the examination was that the 
veteran had degenerative disk disease of the lumbar spine 
with symptomatic levels at L4-5 and L5-S1.  The veteran had a 
likely herniated disc at L4-5, possible foraminal stenosis at 
L4-5, and possibly a herniated disc at L5-S1.  

A VA joints examination was conducted in August 1998.  The 
veteran reported that he developed back pain in 1969 and 
subsequently right leg pain.  His back and leg pain were 
somewhat relieved by a fusion at L4-5 and L5-S1.  He still 
experienced occasional symptoms upon prolonged sitting or 
standing.  He described dull pain in his right leg only.  
Neurological examination revealed a drop in ankle reflex on 
the right.  The pertinent impression was lumbar degenerative 
disk disease, status post spinal instrumentation and fusion 
from L4 to the sacrum with limited range of motion of the 
lumbar spine and residual pain of a moderate nature.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for a right hip, knee and leg disorder to be not 
well-grounded.  The pain the veteran experiences in his right 
hip, knee and leg has been attributed to lumbar 
radiculopathy.  The Board notes the veteran is already 
service-connected for spondylosis of the lumbar spine.  

The Board notes that the only disorder related to the 
veteran's right hip, knee or leg which was reported at the 
time of the discharge examination in January 1989 was 
moderate right patellofemoral pain syndrome.  However there 
is no post-service medical evidence of record showing that 
the veteran still has the disorder.  

As there is no competent evidence of record showing a 
separate disease entity that is due to or the result of 
active duty, which is not already service-connected, that is 
producing the pain the veteran experiences in his right hip, 
knee and leg, the Board finds the claim of entitlement to 
service connection for a right hip, knee and leg disorder is 
not well-grounded.  

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a right hip, right knee, and right leg disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right hip, right knee 
and right leg disorder, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that the veteran has claimed 
entitlement to increased ratings for diskectomy and fusion of 
the cervical spine at C5-C6, for spondylosis of the lumbar 
spine, and for bilateral carpal tunnel syndrome.  

The service-connected diskectomy and fusion of the cervical 
spine at C5-6 is currently evaluated as 20 percent disabling 
under Diagnostic Code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  

A 20 percent evaluation is warranted when the intervertebral 
disc syndrome is moderate with recurring attacks.  A 40 
percent evaluation is assigned when there are severe symptoms 
with recurring attacks and intermittent relief.  

A 60 percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.

The veteran's spondylosis of the lumbar spine is currently 
evaluated as 20 percent disabling under Diagnostic Code 5003-
5292.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. 4.71a, Diagnostic Code 5003 (1998).  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  A rating of 40 percent is the 
maximum rating provided under this Code.

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion such as Diagnostic Code 
5292, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. 

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements. The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 





	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The VA Office of the General Counsel has held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involves loss of range of 
motion and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  




It was also determined that, when a veteran has received less 
than the maximum evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, based on symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  Id.

The Board finds the most recent VA examination of the 
veteran's spine disabilities was insufficient in providing 
the necessary information to accurately rate the veteran's 
disabilities when considering pain on use or during flare-ups 
as required by 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the 
holding in the DeLuca case.  

With regard to the veteran's claims of entitlement to 
increased ratings for his bilateral carpal tunnel syndrome, 
the Board notes that the last time the veteran's hands were 
evaluated for compensation purposes was in October 1990.  The 
Board finds current examination of the veteran's hands is 
required in order to accurately rate the bilateral carpal 
tunnel syndrome.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992))

In light of the above discussion, it is the opinion of the 
Board that contemporaneous and thorough VA examinations would 
be of assistance to the Board in clarifying the nature and 
extent of severity of the appellant's service connected 
disabilities and would be instructive with regard to the 
appropriate disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  




Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his cervical and lumbar 
spine disabilities, and his bilateral 
carpal tunnel syndrome since August 1992.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA records.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or appropriate 
specialist in order to ascertain the 
nature and extent of severity of the 
service-connected cervical and lumbar 
spine disabilities.  Any further 
indicated special studies should be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion.  

The examiner should comment on the 
functional limitations, if any, caused by 
the appellant's service connected 
cervical and lumbar spine disabilities in 
light of the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  It is requested that the 
examiner provide explicit responses to 
the following questions for both the 
cervical spine and lumbar spine 
disabilities:

(a) Does the service connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation? 
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connection 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability. If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO should schedule the veteran 
for a VA neurological examination by an 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of his bilateral wrist carpal 
tunnel syndrome.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
studies should be conducted.  Afterwards, 
the examiner should provide opinions as 
to the degree (i.e., none or minimal, 
mild, moderate, severe) of resulting 
incomplete paralysis for each nerve 
involved for each upper extremity.  Any 
opinions expressed must be accompanied by 
a complete rationale. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.   





In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
evaluations in excess of the current 
evaluations for the disabilities at 
issue.  Consideration should be accorded 
to the criteria under 38 C.F.R. § 4.40, 
4.45 and 4.59, and whether they provide a 
basis for any change in the award of 
compensation benefits.  In light of 
Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the RO should 
consider whether "staged" ratings are 
warranted for the disabilities at issue.

6.  The RO should issue a statement of 
the case as to the noncompensable 
evaluation assigned for arthritis of the 
dorsal spine.  The veteran should be 
advised of the need to file a substantive 
appeal if he wishes appellate review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

